Beck, P. J.
1. The evidence being conflicting as to the cause of the separation — as to whether the wife voluntarily left the husband or was forced to leave him because of actual and threatened personal violence, the judge did not abuse his discretion in allowing as alimony the sum awarded for the support of the child, and counsel fees to the wife. Aiken v. Aiken, 131 Ga. 578 (62 S. E. 820).
2. The petition praying for an allowance of attorney’s fees, there was no.error, merely because there was not a distinct allegation that the plaintiff was compelled to employ an attorney, in awarding attorney’s fees. Judgment affirmed.

All the Justices concur.